                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AL VIN D. DAVISTON, JR.,
      Plaintiff,

       v.                                           CIVIL ACTION NO. 19-CV-5848

DELAWARE COUNTY TAX CLAIM
BUREAU, et aL,
    Defendants.

                                           ORDER

       AND NOW, this      ~ecember, 2019, upon consideration of Plaintiff Alvin D.
Daviston's Application to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2)

it is ORDERED that:

       1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     The Complaint is DEEMED filed.

       3.     The Clerk shall AMEND the identification of Defendant "BID Properties, LLC"

on the docket to read "BID Properties, LLC."

       4.     The "Civil Rights" claim against Defendant BID Properties, LLC is DISMISSED

WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons in the Court's

Memorandum.

       5.     All other claims in the Complaint are DISMISSED WITHOUT PREJUDICE

for the reasons in the Court's Memorandum.

       6.       Daviston may file an amended complaint within thirty (30) days of the date of

this Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Daviston's claims against each defendant. The amended complaint shall be a
complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim. When drafting his amended complaint, Daviston should be mindful of the Court's

reasons for dismissing the claims in his initial Complaint as explained in the Court's

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

       7.        The Clerk of Court is DIRECTED to send Daviston a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Daviston may use this form to file his amended

complaint if he chooses to do so.

       8.        If Daviston fails to file an amended complaint in accordance with this Order, his

case may be dismissed without further notice for failure to prosecute.

                                              BY THE COURT:
